731 N.W.2d 692 (2007)
Robert GAINES, Plaintiff-Appellant,
v.
James A. KERN, d/b/a James A. Kern Agency, Allstate Insurance Company, and Michigan Basic Insurance Association, Defendants-Appellees.
Docket No. 131726. COA No. 266049.
Supreme Court of Michigan.
May 30, 2007.
*693 On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.